UNCLASSlF|ED//FOR PUBLlC RELEASE

-S'EG'R*E|`-

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FrLEo wrrn THE
TARIQ MAHMoUD ALsAwAM, Cg;’(§"_'r CU ~°F IC
Petitioner, DATE:

v.
Civil Action No. 05-01244 (CKK)
BARACK H. OBAMA, President of the
United States, et al.,

Respondents.

0RDER
(January 18, 201 1)

For the reasons stated in the accompanying Memorandum Opinion,’ it is, this 18th day of
Januazy, 201 1, hereby
ORDERED that Petitioner’s [218] Motion for Disclosure is DENIED in its entirety; it is
further
ORDERED that the Govermnent’s [221 ] Motion to Conf`irrn is GRANTED-I`N~PART
and DENlED-IN-PART, as follows:
(a) The motion is GRANTED as it relates to the Category 1 Inforrnation;
(b) The motion is GRANTED as it relates to the Category 2 Information',
(c) The motion is GRANTED as it relates to the Category 3 Inforrnation, with
the exception of the Category 3 Excluded Statements;
(d) The motion is DENIED WI'I'HOUT PREJUDICE as it relates to the

Category 3 Excluded Statements; and

' The Court incorporates herein the defined terms in the accompanying Memorandum

Opinion.

UNCLASSlF|ED//FOR PUBLlC RELEASE

UNCLASSlFlED//FOR PUBL|C RELEASE

(e) The motion is otherwise DENIED as moot; it is further

ORDERED that the Category 1 Inforrnation, the Category 2 Information, and the
Category 3 Information (with the exception of the Category 3 Excluded Statements), are deemed
to be "protected infon'riat`ion," as that term is used in the [57] Protective Order in this acti0n; it is
further

ORDERED that the parties shall promptly meet and confer in person regarding the
proper designation of the Category 3 Excluded Statements; and it is further

ORDERED that, on or before February 21 , 2011, the Govemment shall either (a) file a
notice with the Court indicating that an agreement has been reached between the parties as to the
proper designation of the Category 3 Excluded Statements, or (b) file a second, and final, motion
to confirm the protected status of such information addressing the concems identified in the
accompanying Memorandum Opinion.

SO ORDERED.

/s/

COLLEEN KOLLAR-KOTELLY
United States District Judge

-S-E-G-R-E`l'-

UNCLASSlF|ED//FOR PUBL|C RELEASE